Title: From Thomas Jefferson to George Jefferson, 8 September 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Sep. 8. 1802.
          
          You some time ago wrote me word you could get 5. Dollars cash for my last year’s crop, of which I sent you the weights. I now inclose you the manifest to be sold if that price can be [met?].
          I shall have occasion to draw on you in favor of our sheriffs for about 600. Dollars payable about the last days of this month, that they may be entitled to the allowance from the treasury. if my tobo. [is?] sold, it will of course [put you in cash]. if not, I must remit it from Washington, which cannot be till the 6th. of October. in case of the tobo. not being sold could you advance the [600.] D. for the [space] of 6. or 8. days? it will be a [singular accommodation?] to me, and I will ask the favor of an immediate answer that my mind may be at ease. Accept my affectionate salutations & esteem.
          
            Th: Jefferson
          
        